DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/20/2020, 8/26/2020, 9/23/2020,10/06/2020, and 6/23/2021 have been entered and considered by the examiner.  

The closest prior art is shown below.
Lee (US 2019/0059067) teaches a list of allowed PDU sessions and the use of DNN (Paras. 21-24), but he does not show that the training data is analyzed to obtain a feature list set where each feature in the list corresponds with a service identifier and a DNN corresponding to each service identifier.

Kim (US 2020/0252900) teaches a list of accepted QoS flows for activated PDU sessions and a UE provides a PDU session identity (ID). Furthermore, the UE may provide a PDU session type, slicing information, a DNN, service and a session continuity (SSC) mode (Paras. 355-359), but he does not show that the training data is analyzed to obtain a feature list set where each feature in the list corresponds with a service identifier and a DNN corresponding to each service identifier.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A search has been performed and Applicants claims filed on 5/27/2020 have been fully considered, and along with the above examiner’s amendment, have overcome the prior art of record.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a database network element obtain training data comprising service transmission data and network data; the database network element sends the training data to a data analytics network element; the data analytics network element determines first information based on the training data, wherein the first information comprises a first feature index list set, a service identifier corresponding to each feature index list in the first feature index list set, and a data network name (DNN) corresponding to the service identifier; the data analytics network element sends the first information to the database network element, as substantially described in independent claims 1, 14, and 20.  
These limitations, in combination with the remaining limitations of claims 1, 14, and 20, are not taught nor suggested by the prior art of record. Claims 2-13 and 15-19 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474